Citation Nr: 1436024	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-15 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to November 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied, in pertinent part, entitlement to service connection for tinnitus. 

The Board remanded the appeal in June 2012, for additional development of the record.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's June 2012 remand, the Veteran seeks service connection for tinnitus.  He asserts that he did not have tinnitus before service, and that he developed it over time during his twenty years of service.  Evidence of record shows that the Veteran served in the Air Force and was exposed to aircraft in service. 

In the June 2012 remand, the Board noted that a March 2009 VA audiological examination was conducted on a patient who did not appear to be the Veteran.  In this regard, the Board indicated that although the Veteran's name appeared on the March 2009 examination report, the examiner referred to the patient throughout the report as Mr. P.  In addition, the examiner recorded this person's military and noise exposure history to include service in the Army from 1990 to 1999 and from 2005 to 2009, with a reported onset of tinnitus and hearing loss associated with an explosion in Afghanistan in 2007.  As the Veteran served in the Air Force from 1971 to 1991, and was retired long before 2007, the March 2009 VA examination report in the claims file clearly does not refer to the Veteran despite the fact that his name appears at the top of the report. 

The Board remanded the appeal so that either the correct VA audio examination report could be associated with the claims file, or so that the Veteran could be afforded a VA audiological examination.  The Board observed that the Veteran had a history of noise exposure in service, and that he had reported continuity of symptoms since that time.  The Board specified that the examiner should consider that the lack of complaints of tinnitus in the Veteran's service treatment records did not necessarily establish that the Veteran was not experiencing symptoms during that time.

On VA examination in September 2012, the examiner noted that the Veteran reported onset of tinnitus in 1997 or so, but reported no specific incident at onset.  He also noted that hearing loss and tinnitus were first diagnosed on VA examination in 1999.  Notably, the claims file does not contain any record or examination report showing a diagnosis of tinnitus or hearing loss in 1999.  

The examiner opined that the Veteran's tinnitus was related to his hearing loss.  He concluded that it was less likely than not that tinnitus was caused by or a result of military noise exposure.  He reasoned that service records were negative for hearing loss or tinnitus complaints.  He noted that tinnitus was not diagnosed until more than 20 years after discharge and was noted after civilian employment in construction.  He further noted that since tinnitus occurred well after discharge, and since there was no evidence of hearing loss or trauma during active duty, the tinnitus reported by the Veteran was evidently due to conditions other than specific service noise, most likely recreational or occupational noise exposure.  

Having reviewed this examination report, the Board finds that it is inadequate for the purpose of deciding the Veteran's claim.  First, the 1999 diagnosis referred to by the examiner is not currently of record.  The source of this information reported by the examiner is unclear.  Second, the Board notes that if the Veteran was in fact diagnosed with tinnitus in 1999, this places diagnosis less than 10 years following separation from service, and not "more than twenty years," as stated by the examiner.  Third, the examiner did not discuss or consider the Veteran's competent report of tinnitus symptoms during service and in the years following his retirement from service.  Finally, the examiner appears to attribute tinnitus to the Veteran's work in construction; however, review of the claims file does not indicate a history of construction work.  Rather, the Veteran reported during a hearing in 2000 that he worked as a police officer for VA and had no significant post-service noise exposure.  Because of these inconsistencies, the Board concludes that an additional VA examination is necessary to again consider the established record and provide a reasoned opinion regarding the etiology of the Veteran's claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the VA treatment records establish a diagnosis of tinnitus as early as 1999.  Any associated records should be placed in the claims file.

2.  Schedule the Veteran for an examination to evaluate the current nature and etiology of his tinnitus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  

The examiner should record a full history as reported by the Veteran with regard to the onset of his tinnitus symptoms and his in-service noise exposure.  The Veteran should be provided with an opportunity to report the symptoms he experienced in service and thereafter. 

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that his tinnitus was incurred in or otherwise the result of his active service, to include his acknowledged acoustic trauma therein. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  In discussing his rationale, the examiner must be mindful that the lack of treatment in service for tinnitus does not establish that the claimed tinnitus did not exist.  The Veteran is competent to report ringing in his ears in service. 

3. Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should return the report as insufficient.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the record assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



